Citation Nr: 0631999	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision that, inter 
alia, granted service connection and assigned an initial 10 
percent rating, each, for peripheral neuropathy of the right 
and of the left lower extremities, and coronary artery 
disease, effective October 8, 2002.  The veteran filed a 
notice of disagreement (NOD) with the initial ratings 
assigned in November 2003.

In a February 2004 rating decision, the RO granted a higher, 
30 percent, rating for coronary artery disease, effective 
October 8, 2002.  The RO issued a statement of the case (SOC) 
in February 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2004, in which he indicated that he was only appealing 
the matters of higher initial ratings for peripheral 
neuropathy of the right and of the left lower extremities.  
Hence, the current appeal is limited to those issues listed 
on the title page.
 
Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection for 
peripheral neuropathy of the lower extremities, the Board has 
characterized the matters on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).
 
For the reasons expressed below, these matters are being 
remanded to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.  

As a final preliminary matter, the Board notes that, in a 
June 2004 statement, the veteran appeared to raise a claim 
for an increased rating for service-connected diabetes 
mellitus.  Additionally, in an August 2006 informal hearing 
presentation, the veteran's representative raised a claim for 
service connection for erectile dysfunction.  As these issues 
have not been adjudicated by the RO, they are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

The veteran contends that peripheral neuropathy of each lower 
extremity is more severe than the assigned rating indicates 
and that he should be granted at least a 20 percent 
disability rating for each lower extremity. 

The RO has assigned a 10 percent rating, each, for peripheral 
neuropathy of the right and of the left lower extremity, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720, for 
neuralgia of the sciatic nerve.  Each currently assigned 10 
percent rating is for neuralgia equivalent to mild incomplete 
paralysis of the sciatic nerve; a higher rating of at least 
20 percent may be available for moderate incomplete neuralgia 
affecting the sciatic nerve, with a potential maximum rating 
of 60 percent for severe incomplete neuralgia, with marked 
muscular atrophy.  Id.  

The record reflects that the veteran most recently underwent 
a VA examination in connection with these claims in September 
2003.  However, the examination was then requested in 
connection with the veteran's claim for service connection, 
and does not contain sufficient findings to evaluate the 
current severity of each disability for which a higher 
initial rating is sought.  As such, further action in this 
regard is warranted.  See 38 U.S.C.A. § 5103A.

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claims for higher initial ratings for peripheral 
neuropathy of the lower extremities.  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file a copy (ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
for initial evaluations of the disabilities on appeal. The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession, 
and ensure that its notice to the appellant meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  The RO should specifically request 
that the veteran provide authorization to enable it to obtain 
all treatment and evaluation records of D. Hake, D.P.M., at 
the Ochsner Clinic in Slidell, Louisiana.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.   In 
adjudicating each claim on appeal, the RO must document its 
specific consideration of whether staged rating (assignment 
of different ratings for distinct periods of time, based on 
the facts found) pursuant to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
claim on appeal that is not currently of 
record.  The RO should specifically 
request that the veteran furnish the 
appropriate authorization to enable it to 
obtain and associate with the claims file 
all records of the veteran's treatment 
and/or evaluation by D. Hake, D.P.M,. at 
the Ochsner Clinic, in Slidell, 
Louisiana.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file or the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA neurological 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail. 

The examiner should identify the 
existence, the frequency or extent, as 
appropriate of all neurological symptoms 
associated with the veteran's peripheral 
neuropathy of each lower extremity, to 
specifically include any sciatic 
neuropathy with characteristic pain, 
demonstrable muscle spasm and/or absent 
ankle jerk.  The examiner should also 
provide a detailed description of each 
lower extremity, to include movement and 
reflexes, muscular atrophy, strength, 
sensation, and pain; as well as describe 
the functional limitations associated 
with each disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal.  In considering each claim, the 
RO must also document its consideration 
of whether "staged rating" pursuant to 
Fenderson (cited to above), is warranted.

7.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

